Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 24, 2021

The Court of Appeals hereby passes the following order:

A22D0046. IN THE INTEREST OF S. O. et al., CHILDREN (FATHER).

      On March 11, 2020, the juvenile court terminated the father’s parental rights
to minor children S. O. and S. O., and, on November 18, 2020, he filed a motion for
new trial. The juvenile court denied the motion, and the father filed this application
for discretionary appeal. We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A motion for
new trial generally extends this deadline, but such a motion is not valid unless it is
filed within 30 days after entry of judgment. See id.; OCGA § 5-5-40 (a); Wright v.
Rhodes, 198 Ga. App. 269 (401 SE2d 35) (1990). Here, the father filed his motion for
new trial 251 days after the order terminating his parental rights.
      Although filing deadlines were tolled for a period due to the COVID pandemic,
deadlines resumed running on July 14, 2020.1 Accordingly, the father had until
August 10, 2020 to file a motion for new trial. His November 17, 2020 motion was,
therefore, untimely and did not extend the time to file an application for discretionary
review of the termination order.
      The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot
accept an application for appeal not made in compliance therewith. See Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this application is untimely,


      1
        See Supreme Court Order Declaring Statewide Judicial Emergency (Mar. 14,
2020), as extended on April 6, May 11, and June 12, 2020, and as extended in part on
July 10, 2020, available at www.gasupreme.us.
it is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/24/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.